COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Robert B. Walker, et al. v. Carolyn Taub and Lori Hood

Appellate case number:    01-20-00580-CV

Trial court case number: 2016-20807

Trial court:              295th District Court of Harris County

       Appellants, Robert B. Walker and Water Removal and Drying of Houston, L.L.C.,
formerly doing business as Rainbow International of Houston, have filed a second motion for
extension of time in which to file their brief. Appellants’ motion is granted. Appellants’ brief is
due on May 12, 2021.


       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: April 13, 2021